DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This Office Action is responsive to the Amendment filed 13 January 2022.  Claims 19-38 are currently under consideration.  The Office acknowledges the amendments to claims 19 and 36.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 19-23, 26-36, and 38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bikram (U.S. Pub. No. 2009/0148387 A1), in view of Studeny et al. (U.S. Pub. No. 2004/0076622 A1; hereinafter known as “Studeny”).
Regarding claim 19, Bikram discloses a method for treating a tumor in a subject (Abstract; [0016]), comprising: administering intravenously to the subject an amount of mesenchymal stem cells loaded with bi-functional nanoferrite magnetic nanoparticles ([0003]; [0010[0013]-[0016]; [0042]-[0043]; [0051]-[0053]; [0111]-[0112]; dual functioning; also capable of being heated; nanoferrite magnetic nanoparticles are transfected into MSCs; administration may be via intravenous injections).  Bikram fails to expressly disclose localizing the loaded MSCs at the tumor, though Bikram does teach that the MSCs locate/target tumor cells and have homing properties to the tumor cells.  Studeny discloses a similar method of treating a tumor in a subject (Abstract) comprising administering intravenously to the subject an amount of MSCs ([0014]; [0160]) and localizing the MSCs at a tumor in order to target the tumor and inhibit its growth ([0042]-[0043]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the invention of Bikram by localizing the loaded MSCs at the tumor, as taught by Studeny, in order to target the tumor and inhibit its growth.
Regarding claim 20, the combination of Bikram and Studeny discloses the invention as claimed, see rejection supra, and Bikram further discloses detecting the tumor by imaging the mesenchymal stem cells loaded with the bi-functional nanoferrite magnetic nanoparticles localized at the tumor through MRI ([0010]; [0043]; [0049]; [0053]-[0054]).

Regarding claim 22, the combination of Bikram and Studeny discloses the invention as claimed, see rejection supra, and Bikram further discloses that the solid tumor is alveolar rhabdomyosarcoma, bone cancer, brain cancer, breast cancer, cancer of anus, anal canal, or anorectum, cancer of eye, cancer of intrahepatic bile duct, cancer of joints, cancer of neck, gallbladder, or pleura, cancer of nose, nasal cavity, or middle ear, cancer of oral cavity, cancer of vulva, colon cancer, esophageal cancer, cervical cancer, gastrointestinal carcinoid tumor, hypopharynx cancer, kidney cancer, larynx cancer, liver cancer, lung cancer, malignant mesothelioma, melanoma, nasopharynx cancer, ovarian cancer, pancreatic cancer, peritoneum, omentum, and mesentery cancer, pharynx cancer, prostate cancer, rectal cancer, renal cancer, renal cell carcinoma (RCC), small intestine cancer, soft tissue cancer, stomach cancer, testicular cancer, thyroid cancer, ureter cancer, or urinary bladder cancer ([0038]; [0047]; [0049]).
Regarding claim 23, the combination of Bikram and Studeny discloses the invention as claimed, see rejection supra, and Bikram further discloses that the tumor is a metastatic tumor ([0038]; [0047]; [0049]).
Regarding claims 26 and 27, the combination of Bikram and Studeny discloses the invention as claimed, see rejection supra, and Bikram further discloses administering a pharmaceutical composition comprising one or more chemotherapeutic agents before or after the MSCs loaded with the bi-functional nanoferrite magnetic 
Regarding claim 28, the combination of Bikram and Studeny discloses the invention as claimed, see rejection supra, and Bikram further discloses that the one or more chemotherapeutic agents are administered after the MSCs loaded with the bi-functional nanoferrite magnetic nanoparticles are localized at the tumor ([0054]).
Regarding claim 29, the combination of Bikram and Studeny discloses the invention as claimed, see rejection supra, and Bikram further discloses that the bi-functional nanoferrite magnetic nanoparticles comprise magnetite ([0005]; [0062]-[0063]; [0066]).
Regarding claim 30, the combination of Bikram and Studeny discloses the invention as claimed, see rejection supra, and Studeny further discloses that the MSCs comprise stem cells selected from the group consisting of autologous stem cells and allogenic stem cells in order to provide the MSCs ([0053]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the combination of Bikram and Studeny so that the MSCs comprise stem cells selected from the group consisting of autologous stem cells and allogenic stem cells, as further taught by Studeny, in order to provide the MSCs for the method, as these are known types of cellular donation that would provide a reasonable expectation of success.

Regarding claim 32, the combination of Bikram and Studeny discloses the invention as claimed, see rejection supra, and Studeny further discloses that the allogenic stem cells are selected from the group consisting of cells derived from non-embryonic tissues or adult stem cells, and cells derived from hESC lines from IVF embryos ([0044]; [0053]).
Regarding claim 33, the combination of Bikram and Studeny discloses the invention as claimed, see rejection supra, and Bikram further discloses that the bi-functional nanoferrite magnetic nanoparticles comprise a biocompatible coating ([0007]; [0011]; [0034]; [0046]).
Regarding claim 34, the combination of Bikram and Studeny discloses the invention as claimed, see rejection supra, and Bikram further discloses that the MSCs are isolated from the subject and expanded in cell culture ([0051]; [0111]).
Regarding claim 35, the combination of Bikram and Studeny discloses the invention as claimed, see rejection supra, and Studeny further discloses that the MSCs are isolated from an allogeneic donor and expanded in cell culture in order to recover and provide the MSCs ([0053]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the combination of Bikram and Studeny so that MSCs are isolated from an allogeneic donor and expanded in cell culture, as further 
Regarding claim 36, the combination of Bikram and Studeny discloses the invention as claimed, see rejection supra, and further discloses that the loaded MSCs are incorporated into the primary tumor or metastasis tumor with active vasculature formation (this is an intended use/result recitation that the proposed combination is capable of achieving, as it uses the same MSCs and nanoparticles as the claimed invention; Studeny teaches that the MSCs integrate and engraft in the target region; furthermore, Nelson [U.S. Pub. No. 2012/0087901 A1; para. 0003] also teaches that MSCs localize to tumors and contribute to tumor vasculature).
Regarding claim 38, the combination of Bikram and Studeny discloses the invention as claimed, see rejection supra, and Studeny further discloses administering a radiotherapy before or after the loaded MSCs are localized at the tumor in order to provide additional intervention and treat high-risk tumors ([0139]; [0143]; [0155]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the combination of Bikram and Studeny by administering a radiotherapy before or after the loaded MSCs are localized at the tumor, as further taught by Studeny, in order to provide additional intervention and treat high-risk tumors.

Claims 24 and 25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bikram and Studeny as applied to claim 19 above, and further in view of Cady et al. (U.S. Pub. No. 2009/0117050 A1).

Regarding claim 25, the combination of Bikram, Studeny, and Cady discloses the invention as claimed, see rejection supra, and further discloses that the loaded MSCs participate in tumor vasculature formation (this is an intended use/result recitation that the proposed combination is capable of achieving, as it uses the same MSCs and nanoparticles as the claimed invention; Studeny teaches that the MSCs integrate and engraft in the target region furthermore, Nelson [U.S. Pub. No. 2012/0087901 A1; para. 0003] also teaches that MSCs localize to tumors and contribute to tumor vasculature).

Claim 37 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bikram and Studeny as applied to claim 19 above, and further in view of Wang et al. (U.S. Pub. No. 2010/0158815 A1).  The combination of Bikram and Studeny discloses the invention as claimed, see rejection supra, but fails to disclose monitoring homing and progression of the loaded MSCs in the tumor.  Wang discloses a similar method .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 19-23, 26-33, 36, and 38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 11, and 13-17 of U.S. Patent No. 11,034,580.  Although the claims at issue are not identical, they are not patentably distinct from each other because they recite essentially identical limitations such that they would not meet a one-way test for distinctness; the claims of the issued patent anticipate or render obvious the present claims.
Claims 24, 25, 34, 35, and 37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 11, and 13-17 of U.S. Patent No. , in view of Studeny, Cady, and/or Wang, for essentially the same reasons as the proposed combinations supra.

Response to Arguments
Applicant’s arguments with respect to the objection to the specification, the objection to claim 36, and the rejection of claim 36 under 35 U.S.C. 112 have been fully considered and are persuasive in light of the amendments.  The objections and rejection have been withdrawn. 
Applicant’s arguments with respect to the rejections under 35 U.S.C. 102 and 103 have been fully considered and are persuasive in light of the amendments.  Therefore, the rejections have been withdrawn.  However, upon further consideration, new grounds of rejection are made, as detailed supra.
Regarding Applicant’s arguments with respect to the combination of Bikram and Cady, the examiner disagrees with the allegation of non-obviousness.  Bikram’s targeting ligand is for specifically binding to tumor cells, not for localizing the MSCs to the tumor.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS B COX whose telephone number is (571)270-5132. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/THADDEUS B COX/Primary Examiner, Art Unit 3791